   Case: 2:19-cr-00202-MHW Doc #: 36 Filed: 10/23/20 Page: 1 of 3 PAGEID #: 106




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                           :

                Plaintiff,                          :    CASE NO. 2:19-CR-202

        v.                                          :    JUDGE WATSON

THOMAS ROMANO,                                      :

                Defendant.                          :

                                 MOTION FOR CONTINUANCE

        Defendant, through undersigned counsel, respectfully moves the Court for an Order

continuing the pretrial and trial currently set in the instant case. The reasons in support of this Motion

are set forth in the following Memorandum.

                                                    Respectfully submitted,

                                                    /s/ Samuel H. Shamansky
                                                    SAMUEL H. SHAMANSKY CO., L.P.A.

                                                    Samuel H. Shamansky (0030772)
                                                    523 South Third Street
                                                    Columbus, Ohio 43215
                                                    P: (614) 242-3939
                                                    F: (614) 242-3999
                                                    shamanskyco@gmail.com

                                                    Counsel for Defendant
   Case: 2:19-cr-00202-MHW Doc #: 36 Filed: 10/23/20 Page: 2 of 3 PAGEID #: 107




                                          MEMORANDUM

       This matter is currently set for a final pretrial conference at 10:00 a.m. on October 28, 2020,

and trial on November 2, 2020, at 9:00 a.m. Due to the health issues raised during the parties’

telephone conference with the Court, Defendant requests that the final pretrial conference and trial

be continued to later dates and times convenient to the Court. Moreover, Counsel for Defendant has

discussed this request with Assistant U.S. Attorney Chris Jason, who indicates that the United States

is not opposed to a continuance.

        Accordingly, based on the foregoing, Defendant respectfully requests that the final pretrial

and trial be continued to later dates and times convenient to the Court.

       Counsel for Defendant submits that this Motion is not made for the purpose of needlessly

delaying the resolution of this matter.



                                                  Respectfully submitted,

                                                  /s/ Samuel H. Shamansky
                                                  SAMUEL H. SHAMANSKY CO., L.P.A.

                                                  Samuel H. Shamansky (0030772)
                                                  523 South Third Street
                                                  Columbus, Ohio 43215
                                                  P: (614) 242-3939
                                                  F: (614) 242-3999
                                                  shamanskyco@gmail.com

                                                  Counsel for Defendant


                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true copy of the foregoing Motion for Continuance

was filed with the Clerk of Court for the United States District Court for the Southern District of

Ohio using the CM/ECF system, which will send notification of such filing to Chris Jason, Assistant

                                                 2
   Case: 2:19-cr-00202-MHW Doc #: 36 Filed: 10/23/20 Page: 3 of 3 PAGEID #: 108




United States Attorney, 303 Marconi Boulevard, 2nd Floor, Columbus, Ohio 43215, on October 23,

2020.

                                              /s/ Samuel H. Shamansky
                                              SAMUEL H. SHAMANSKY




                                              3
